Citation Nr: 1302939	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  08-38 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a depressive disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for chronic lumbar strain with sciatica, rated as 20 percent disabling since May 17, 2011. 

4.  Entitlement to an increased rating for chronic lumbar strain with sciatica, rated as 10 percent disabling prior to May 17, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to April 2005 with three months and 21 days of prior active service. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from March 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In May 2009, the Veteran failed to report for a scheduled Decision Review Officer hearing to be held at the VA RO.  In October 2012, her representative withdrew her request for a Board hearing.  Therefore, no further development with regard to a hearing is necessary.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In a March 2011 rating decision, the VA RO denied entitlement to TDIU.  The Veteran has not appealed that denial.  Therefore, the issue of entitlement to TDIU is not part of the claims for increased ratings for the lumbar spine disability.

All issues except entitlement to service connection for a depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

On May 7, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to service connection for a depressive disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for a depressive disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the issue of entitlement to service connection for a depressive disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for a depressive disorder and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a depressive disorder is dismissed.


REMAND

In September 2012, the RO requested all treatment records from September 2009 to September 2012 from the Albuquerque VA Medical Center.  A September 2012 supplemental statement of the case indicates that the RO reviewed these records.  These records, however, were not associated with the claims file nor are they in Virtual VA.  In a statement received by the Board in January 2013, the Veteran reported that she is receiving treatment at the Taos VA Outpatient Clinic.  The AMC must obtain the complete records from Taos VA Outpatient Clinic and all records from the Albuquerque VA Medical Center from September 2009 to the present.

A May 2011 VA examination report reflects that there was muscle atrophy with the right calf circumference being 3/8 inch less than the left calf circumference.  An addendum to that examination is necessary to determine whether the muscle atrophy is due to the service-connected sciatica.

The RO last asked the Veteran to identify treatment for tinnitus and her lumbar spine disability in January and October 2008, respectively.  The RO last obtained records from the appellant's private doctor, Dr. Jackson, in May 2010.  In her January 2013 statement, the Veteran reported that she is receiving treatment from Dr. Smalling, D.C.  The AMC should ask the claimant to identify all sources of treatment for tinnitus and her lumbar spine disability and obtain any additional records from Dr. Jackson since May 2010 and all records from Dr. Smalling, D.C.  

Finally, in the January 2013 statement, the Veteran noted that she had submitted a release of information form.  Given that the RO may have this signed form, this assertion suggests the existence of a temporary claims file.  The AMC should obtain any temporary claims file from the VA RO in Albuquerque, New Mexico.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any temporary claims file from the VA RO in Albuquerque, New Mexico.

2.  The AMC should ask the Veteran to identify all treatment for her tinnitus and lumbar spine disability.  The AMC should obtain all identified records, to include any additional records from Dr. Jackson since May 2010.  The AMC should obtain all records from Dr. Smalling, D.C.  The appellant's assistance should be requested as needed.  Regardless of the claimant's response, the AMC should obtain the complete records from Taos VA Outpatient Clinic and all records from the Albuquerque VA Medical Center from September 2009 to the present.  Any obtained records should be associated with the appellant's claims file.

3.  Thereafter, the AMC should arrange for the Veteran's claims folder to be made available to the May 2011 examiner.  The examiner should comment on whether the muscle atrophy in the calves is related to the service-connected sciatica.  If the May 2011 VA examiner is unable to provide a medical opinion without a physical examination, the AMC should schedule the appellant for such an examination.  If the May 2011 VA examiner is unavailable, the RO should arrange for the claims folder to be made available to another medical professional, and that medical professional should comment on whether the muscle atrophy in the calves is related to the service-connected sciatica.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  After the development requested, the AMC should review the addendum to the May 2011 VA examination report or any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the addendum to the May 2011 VA examination report or any examination report is deficient in any manner, the AMC must implement corrective procedures at once.

6.  Thereafter, the AMC must readjudicate the issues on appeal with consideration of 38 C.F.R. § 3.321 (2012).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


